Citation Nr: 0624953	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  99-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include bipolar disorder 
and post-traumatic stress disorder (PTSD).  

2.  Entitlement to nonservice-connected VA pension benefits.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1990 to 
October 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 decision of the RO.  

In November 2000 and October 2004, the Board remanded this 
case for additional evidentiary development.  

The issue of nonservice-connected VA pension benefits is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.  

2.  The currently demonstrated bipolar disorder is shown as 
likely as not to have had its clinical onset during the 
veteran's period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
innocently acquired psychiatric disability manifested by a 
bipolar disorder is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5107, 7104 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters dated in November 2004, June 2005, and 
September 2006.  By these letters, the RO also notified the 
veteran of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the timing of the notice, these letters were 
sent after the October 1998 rating decision now on appeal, 
which predated VCAA.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006).  

In this letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

With respect to the claim of service connection, the Board 
notes that the RO issued letters dated in June 2001, April 
2003, and May 2004 that informed the veteran of the medical 
and other evidence needed to substantiate his claim and of 
what medical or other evidence he was responsible for 
obtaining. VA also identified which evidence it was 
responsible for obtaining.  

Also, in the February 2001 Statement of the Case (SOC) and 
the Supplemental Statements of the Case (SSOC) dated in March 
2005 and August 2005, the veteran was provided the 
regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159, as well as the 
regulations regarding PTSD claims under 38 C.F.R. § 3.304(f).  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  In 
compliance with the Board's remands dated in November 2000 
and October 2004, the RO requested treatment records from VA 
dated from 1998 to the present.  

Specifically, the RO has afforded the veteran comprehensive 
VA examinations in September 1998, June 1999, November 2001, 
and January 2003 addressing his claimed psychiatric disorder.  
Further, the Board requested and obtained a VHA opinion in 
May 2004.  

The Board is aware of the recent decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) regarding notice 
requirements.  Based on a review of this decision, and given 
the favorable nature of the Board's disposition in this case, 
there is no basis to remand the issue of service connection 
to the RO for additional development.  

Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to for a different outcome 
regarding any issues currently before the Board.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA 
notices resulted in any prejudice to the veteran.  See 
Mayfield, 19 Vet. App. at 103 (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

As discussed above, the RO has ultimately provided all notice 
required by § 5103(a).  Therefore, any failure to make a 
specific request in the VCAA letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error). 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  


An innocently acquired psychiatric disorder

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

For PTSD in particular, service connection requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical Manual 
of the American Psychiatric Association, 4th edition (DSM- 
IV); a link, established by medical evidence, between the 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f); See Cohen v. Brown, 
10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f).  

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required. 38 C.F.R. § 
3.304(f).  

For certain disabilities, such as a psychosis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

In this case, the service medical records reflect an October 
1992 discharge summary in which the veteran complained to his 
Chaplin about having suicidal tendencies; he "wanted to know 
if there were alternatives to killing himself."  He was 
referred to the psychiatric ward for evaluation.  

In the evaluation, the veteran indicated that he "wanted to 
get out of the Navy for a long time and things just came to a 
head now."  He reported complaints of mild depression with 
middle insomnia, a decreased interest in sports, 
helplessness, decreased concentration and energy, and 
suicidal ideations, but no suicide attempts.  He denied any 
current substance abuse and feelings of depression prior to 
his enlistment.  

The veteran's prior medical history was noncontributory.  He 
completed high school with average grades and had never been 
in significant trouble with the law or the Navy.  The 
examiner noted that the veteran "[did] good work as an 
equipment operator in a construction battalion."  

On mental status examination, the veteran was found to be 
alert, oriented, well groomed, and in no acute distress.  
There was no evidence of thought disorder, suicidal or 
homicidal ideation, or no visual or auditory hallucinations.  
The veteran's thought process was noted to be coherent with 
tight associations.  The veteran's judgment and insight were 
noted be impaired.  

The veteran's hospital course was unremarkable; however, the 
examiner noted that the veteran reported being treated 
unfairly by his superior officers.  He noted having a poor 
appetite with some weight loss, but that he was able to enjoy 
some activities.  He stated that if he were to be sent back 
to his command he would either try to harm himself or go AWOL 
and that he would lose his sanity because of his inability to 
"stand the situation."  

The veteran expressed indifference when informed of the 
consequences of an administrative separation.  He was 
discharged from the ward with restrictions and was 
recommended for administrative separation from the Navy.  He 
was given an Axis II assessment of borderline personality 
traits.  

The veteran's service personnel records reflect his 
recommendations for advancement in November 1990 and 
September 1992.  His final performance average was 3.8 (out 
of a 4.0 scale).  In October 1992, the veteran was noted that 
he was not recommended for reenlistment without prior 
approval from BUPERS.  There is no evidence of any 
disciplinary actions.  

Post-service, the veteran the veteran first sought treatment 
for his psychiatric symptoms in 1998.  In an April 1998 VA 
mental hygiene clinical note, the veteran indicated having 
depression and anger management problems since separation 
from the military in 1992.  He stated his belief that some of 
his experiences in the military precipitated his anger 
difficulties.  

The veteran reported other psychiatric symptoms that included 
anxiety, hypervigilance, fatigue, racing heart, and sleep 
disturbance.  At the time of the intake, the veteran had been 
employed for a period of a few months as a deliveryman for a 
paper company.  Prior to that, he was a truck driver for a 
period of 2 to 3 years.  

On report of military history, the veteran stated that he was 
placed in a position that was highly sought after by higher 
ranking servicemen.  As a result, he had to instruct higher 
ranking personnel who expressed resentment toward him.  That 
situation cased the veteran to have suicidal ideation, which 
ultimately led to his discharge from the service.  

The veteran reported that, during his military duty, he 
snapped and tried to overdose on two bottles of aspirin.  He 
considered another form of suicide before visiting his 
chaplin who encouraged him to go to the hospital.  The 
examiner's diagnosis was that of depressive disorder, not 
otherwise specified.  

The Board notes that VA psychology notes dated in from April 
1998 to August 1998 reflect an ongoing diagnosis of 
depressive disorder, not otherwise specified.  

On VA examination in September 1998, the examiner noted 
claims file review.  Following mental status examination, the 
examiner diagnosed the veteran with a moderate to severe 
depressive disorder, not otherwise specified.  Stressors were 
noted to include his service experiences.  The examiner noted 
the veteran's heavy drug and alcohol abuse following his 
discharge from the military.  

In June 1999, the veteran's VA treating social worker 
reported a diagnosis of post-traumatic stress disorder (PTSD) 
due to military harassment.  The counselor noted that the 
veteran was not a malingerer and suffered from an anxiety 
disorder caused by military service.  The counselor noted 
that the military "had a negative impact on his life and 
[was] apparent in his ability to relate to others."  

The counselor reported that his opportunity for career 
advancement or development has been "severely curtailed."  
The counselor opined that the veteran's anxiety and resultant 
cognitive distortion "[was] the direct result of the 
harassment he experienced in the service" and that this 
condition [would] have a "lifelong effect."  It was noted 
that the veteran "[would] need to learn coping and 
management skills."  

In a June 1999 letter from the same VA counselor, the 
veteran's diagnosis changed to PTSD due to his experiences of 
continual harassment on active duty.  

VA behavioral treatment records dated from 2001 to 2002 
reflect the veteran's attempts to maintain employment through 
psychoeducational and cognitive-behavioral interventions.  
The veteran continued to have problems with his frustration 
tolerance, relationships, anger and irritation.  His job 
opportunities were noted to invariably allow for solitary 
work as a truck driver or janitor.  

On VA PTSD examination in November 2001, the examiner noted a 
past medical history that corresponded with previously 
established facts in the record.  The veteran reported full 
PTSD symptoms that included recurring intrusive memories of 
his military harassment that caused severe distress, frequent 
flashbacks, left frequent nightmares, difficulty maintaining 
social comfort in social situations, profound decrease in his 
ability to derive pleasure from many daily activities.  

The veteran expressed a marked sense of emotional detachment 
and estrangement from others and a restricted range of affect 
was noted by the examiner.  

On mental status examination, the examiner reported evidence 
of significantly impaired concentration given the veteran's 
difficulty in performing simple concentration activities.  
His mood was noted to be severely distressed with constricted 
affect, all indicative of PTSD.  

The veteran also displayed symptoms associated with 
depression including dysphoria, low self-esteem and a severe 
sleep disturbance.  The examiner's diagnosis was that of PTSD 
caused by military-related stressors with no evidence of 
preexisting mental disorder that was aggravated by service.  

The examiner noted that the veteran was about to be 
terminated from his job as a truck driver due to anger 
outbursts and irritability that had markedly impaired his 
work ability.  The examiner reported that the veteran had 
severe impairment of his occupational function and would have 
trouble maintaining himself at work due to his temper and 
concentration difficulties.  

In January 2003, the veteran was examined for VA purposes.  
The examiner reviewed the veteran's claims file and after 
mental status examination, diagnosed the veteran with bipolar 
disorder, mixed type.  

With regard to the veteran's military history, he reported 
that he was not equipped or trained to work with people who 
did not believe he belonged there as a lower ranking 
serviceman.  

The veteran reported being harassed on the job, but could not 
recall any specific incident of harassment that caused a 
lasting impression.  The veteran reported becoming 
"increasingly depressed" in service until he attempted 
suicide for which he was later hospitalized until discharge.  

An addendum etiology opinion was offered by the January 2003 
VA examiner.  The examiner opined that the veteran's bipolar 
disorder "[might] have been aggravated by the active duty 
circumstances."  The examiner cited no findings that 
supported a diagnosis of PTSD.  

In March 2004, the Board referred this case for a Medical 
Opinion from the Veterans Health Administration (VHA).  In 
the May 2004 VHA opinion, the psychiatrist noted that no 
claims file was made available for review and that the 
veteran was not examined.  The psychiatrist noted that the 
veteran met at least six of the criteria for borderline 
personality disorder and depression.  

The psychiatrist noted that, on VA examination in November 
2001, the veteran was diagnosed with PTSD, but except for 
general statements that he was harassed and abused in 
service, no specific stressor was identified.  

With regard to the diagnosis of bipolar disorder, made on VA 
examination in January 2003, the psychiatrist opined that the 
veteran's described symptoms favored a diagnosis of 
borderline personality disorder.  

The psychiatrist also opined that "it [was] not as likely as 
not that the appellant incurred PTSD as a result of mental 
abuse during service."  The psychiatrist opined further that 
the veteran did not incur a bipolar disorder in service and 
that a bipolar disorder was aggravated by service.  

In this case, the Board finds that service connection is 
warranted.  The veteran's medical history reflects that the 
veteran has been followed for varying psychiatric disorders.  

Although the possibility of PTSD was also considered, that 
diagnosis was not clinically established by the competent 
evidence of record.  In this regard, the veteran has himself 
identified no specific stressors but has presented a history 
of general harassment while on active duty service.  

While the Board notes that a VHA opinion found that the 
veteran's diagnosed PTSD and bipolar disorder were not of 
service origin, the psychiatrist rendered this opinion 
without the benefit of claims file review.  

Given the limited factual background on which the 
psychiatrist's opinions were based, the Board finds that the 
January 2003 VA examination report is more probative on the 
determination of whether service connection is warranted.  

The Board has reviewed the aforementioned treatment reports 
and finds that it is shown as likely as not that the veteran 
currently suffers from a bipolar disorder that was first 
clinically present in service.  

In this regard, the veteran's enlisted performance record 
reflects that the veteran was consistently recommended for 
advancement until October 1992 when he began having 
psychiatric symptoms that led to his administrative 
discharge.  While the veteran's claimed suicide attempt from 
overdosing on aspirin was not documented in his service 
medical records, the October 1992 discharge summary reflects 
the veteran's suicidal ideation that was reported to his 
Chaplin, which led to his hospitalization.  

As such, VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

As such, by extending the benefit of the doubt to the 
veteran, service connection for a bipolar disorder is 
warranted.  



ORDER

Service connection for a bipolar disorder is granted.  



REMAND

The Board has carefully reviewed the claim for nonservice-
connected VA pension benefits, but finds that the record is 
not sufficiently developed to ensure an informed decision.  

Specifically, the veteran has not undergone an adequate 
comprehensive VA medical examination to ascertain the 
severity of his disabilities or his capacity for employment.  

Accordingly, this remaining matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to obtain the veteran's medical records 
from 2002 to the present from the VA 
Medical Center.  

2.  If necessary, the RO should request 
that the veteran complete a Financial 
Status Report and Employment History 
listing all monthly income, monthly 
expenses, assets and debts.  Once 
obtained, all documentation should be 
associated with the claims folder.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of all disorders in conjunction 
with his claim for nonservice-connected 
pension benefits.  All appropriate 
diagnostic testing should be performed.  
The claims file must be furnished to the 
examiners in conjunction with the 
examinations.  The examiners should assess 
the impact of the veteran's disabilities 
on his industrial adaptability.  

4.  Then, following completion of 
indicated development, the RO should 
review the veteran's claim.  If any 
benefit sought is not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


